DETAILED ACTION
Claims 1-29 are canceled.  Claims 30-45 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 16/003,517 filed on June 8, 2018, now abandoned, which is a continuation of U.S. Application No. 14/734,999, filed on June 9, 2015, now U.S. Patent No. 10,022,418 B2, which is a continuation of U.S. Application No. 12/910,747, filed on October 22, 2010, now abandoned, which is a continuation of PCT/US2010/044683 filed on August 6, 2010.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application No. 61/293,783, 61/232,383 and 61/232,388, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no disclosure in any of the cited provisional applications for treating traumatic brain injury, post-traumatic stress disorder, traumatic war neurosis, or post-traumatic stress syndrome.
Therefore, the effective filing date of the instant application is August 6, 2010.

Claim Objections
Claims 31-40 and 43-45 are objected to because of the following informalities:  Claims 31-40 and 43-45 are dependent upon canceled claims.  Appropriate correction is required.
Claims 33-35, 37 and 39 are further objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim which is a claim which refers to more than one other claim, shall refer to such other claims in the alternative only.  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Appropriate correction is required.
For the sake of compact prosecution, claims 31-40 are being examined as they are dependent upon claim 30, claim 43 is being examined as it is dependent upon claim 42, claim 44 is being examined as it is dependent upon claim 30, and claim 45 is being examined as it is dependent upon claim 41, and examined herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-34 and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,022,418 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application claim the use of the same compounds as claimed in ‘418.  Accordingly, it would have been obvious to a person of ordinary skill in the art to use the same compounds for the same purpose as claimed in .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-34 and 41-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al. WO 98/03190 in view of Tsubokawa et al. (Stroke, 2006, 37, pages 1888-1894) and Foster et al. U.S. Patent No. 5,846,514.
Claims 30-34 and 41-45 of the instant application claim a method of treating traumatic brain injury, post-traumatic stress disorder, traumatic war neurosis, and/or post-traumatic stress syndrome comprising the administration of a compound of Formula I.
Hayes et al. teaches calpain inhibitors for the treatment of traumatic brain injury (title).  Hayes et al. teaches a method for treating traumatic brain injury in an animal comprising administering to the animal a pharmaceutically acceptable calpain inhibitor composition in a dose effective to improve neurological outcome or brain/tissue damage indices (page 7 lines 5-11).  Hayes et al. teaches that the calpain inhibitors are administered as treatment for traumatic brain injury, cerebral ischemia, spinal cord injury and stroke in mammals, especially humans (page 8 lines 6-9).  Claim 1 of Hayes 
Hayes et al. does not teach the administration of a compound as claimed in the instant claims.  
Tsubokawa et al. teaches the calpain inhibitor E64d which has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(see title and abstract).  Tsubokawa et al. teaches that E64d is neuroprotective as it protects the brain after focal cerebral ischemia (abstract).
Foster et al. teaches a process for enhancing the efficacy of known pharmaceuticals or drugs, and to the enhanced drugs so produced, by changing the isotopic form of the molecular structure of the known drug (column 1 lines 10-16).  Foster et al. further teaches that the invention relates to the modification of the molecular structure of known drugs containing one or more hydrogen atoms to deuterium atoms (column 1 lines 15-21).  Foster et al. teaches that the resulting drug is significantly altered and has greatly improved activity over the known drug (column 1 lines 21-23).  Foster et al. specifically teaches a method of enhancing the efficiency and increasing the duration of action of drugs wherein one or more hydrogen atoms are 
Foster et al. further teaches that by deuterating drugs, the lipophilic nature of the molecule is increased which may allow the drug to distribute into more deeper tissue depots and may linger in the body for a longer period of time (column 11 lines 55-67).  Foster et al. further teaches that by substituting the hydrogen by a deuterium atom, the resulting carbon deuterium bond becomes stronger and is less easily cleaved by metabolic processes and thus the elimination half-life of the drug is prolonged and the drug's therapeutic effects are increased (column 12 lines 1-13).    
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hayes et al. which teaches a method for treating traumatic brain injury in an animal, comprising administering to the animal a pharmaceutically-acceptable calpain inhibitor composition, with the teachings of Tsubokawa et al. which teaches that E64d is a calpain inhibitor having neuroprotective effects, and with the teachings of Foster et al. which teaches that the efficacy of known pharmaceuticals or drugs can be enhanced by modification of the molecular structure of known drugs containing one or more hydrogen atoms to deuterium atoms.  Thus an ordinary skilled artisan would have been motivated to use E64d as a calpain inhibitor with a reasonable expectation of success in treating traumatic brain injury since E64d is a calpain inhibitor having neuroprotective properties and Hayes et al. teaches that calpain inhibitors are useful in the treatment of traumatic 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 30, 31, 35-41, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al. WO 98/03190 in view of Tsubokawa et al. (Stroke, 2006, 37, pages 1888-1894) and Patani et al. (Chem. Rev. 1996, 96, pages 3147-3176).
Claims 30, 31, 35-41, 44 and 45 of the instant application claim a method of treating traumatic brain injury, post-traumatic stress disorder, traumatic war neurosis, and/or post-traumatic stress syndrome comprising the administration of a compound of Formula I.
Hayes et al. teaches calpain inhibitors for the treatment of traumatic brain injury (title).  Hayes et al. teaches a method for treating traumatic brain injury in an animal comprising administering to the animal a pharmaceutically acceptable calpain inhibitor 
Hayes et al. does not teach the administration of a compound as claimed in the instant claims.  
Tsubokawa et al. teaches the calpain inhibitor E64d which has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(see title and abstract).  Tsubokawa et al. teaches that E64d is neuroprotective as it protects the brain after focal cerebral ischemia (abstract).
Patani et al. teaches that bioisosterism represents one approach used by medicinal chemist for the rational modification of lead compounds into safer and more clinically effective agents (page 3147).  Patani et al. teaches that the ability of a group of bioisosteres to elicit similar biological activity has been attributed to common physicochemical properties (page 3148).  Patani et al. teaches that similarities in certain 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hayes et al. which teaches a method for treating traumatic brain injury in an animal, comprising administering to the animal a pharmaceutically-acceptable calpain inhibitor composition, with the teachings of Tsubokawa et al. which teaches that E64d is a calpain inhibitor having neuroprotective effects, and with the teachings of Patani et al. which teaches that bioisosterism represents one approach used by medicinal chemist for the rational modification of lead compounds into safer and more clinically effective agents.  Thus an ordinary skilled artisan would have been motivated to use E64d as a calpain inhibitor with a reasonable expectation of success in treating traumatic brain injury since E64d is a calpain inhibitor having neuroprotective properties and Hayes et al. teaches that calpain inhibitors are useful in the treatment of traumatic brain injury.  Furthermore, it would have been obvious to a person of ordinary skill in the art to utilize the techniques well-known in the art as taught by Patani et al. to replace the hydrogen atoms in E64d with commonly used monovalent bioisotere replacements such as fluorine, hydroxyl or 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-29 are canceled.  Claims 30-45 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM